Exhibit 10.42

MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. GRANTEES

MAXIM INTEGRATED PRODUCTS, INC.

, a Delaware corporation (the "Company"), pursuant to its 1996 Stock Incentive
Plan (the "Plan") has granted to Grantee, the Grantee named on the Notice of
Grant of Restricted Stock Unit (the "Grant Notice"), which has been delivered to
Grantee separately, an award of restricted stock units (the "Restricted Stock
Units"), subject to all of the terms and conditions in the Grant Notice, this
Agreement, any country-specific appendix for Grantee's country of residence (the
"Appendix") and the Plan. Unless otherwise defined herein, capitalized terms
shall have the meaning ascribed to such terms in the Plan.



1. Company's Obligation to Pay. Each Restricted Stock Unit represents a value
equal to the Fair Market Value of a Share on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
Sections 2 and 3, Grantee will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

2. Vesting Schedule. Subject to Section 3, the Restricted Stock Units awarded by
this Agreement will vest in Grantee according to the vesting schedule set forth
on the Grant Notice, subject to Grantee's Continuous Status as an Employee,
Director or Consultant through each such date.

3. Forfeiture upon Termination of Continuous Status as an Employee, Director or
Consultant. Notwithstanding any contrary provision of this Agreement, if
Grantee's Continuous Status as an Employee, Director or Consultant ceases for
any or no reason, the then-unvested Restricted Stock Units awarded by this
Agreement will thereupon be forfeited at no cost to the Company and Grantee will
have no further rights thereunder.

4. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with Section 2 will be paid to Grantee (or in the event of Grantee's death, to
his or her estate) in whole Shares, subject to Grantee satisfying any applicable
Tax-Related Items as set forth in Section 6.

5. Payments after Death. Any distribution or delivery to be made to Grantee
under this Agreement will, if Grantee is then deceased, be made to Grantee's
legal heirs. Any such transferee must furnish the Company with (a) written
notice of his or her status as legal heir, and (b) evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer.

6. Withholding of Taxes. Regardless of any action the Company and/or the
Subsidiary or affiliate employing Grantee (the "Employer") take with respect to
any or all income tax (including federal, state, and/or local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
("Tax-Related Items"), Grantee acknowledges that the ultimate liability for all
Tax-Related Items legally due by Grantee is and remains Grantee's responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, including the grant of the Restricted
Stock Units, the vesting of Restricted Stock Units, the payment of the
Restricted Stock Units in Shares or in cash, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends; and (ii) do

--------------------------------------------------------------------------------



not commit to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Grantee's liability for Tax-Related
Items.

Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by Grantee
with respect to the payment of all Tax-Related Items which the Company
determines must be withheld with respect to such Shares so issuable. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Grantee to satisfy Tax-Related Items, in
whole or in part by one or more of the following (without limitation): (a)
paying cash, (b) withholding from the Grantee's wages or other cash compensation
paid to Grantee by the Company and/or the Employer, (c) have the Company
withhold otherwise deliverable Shares, provided that the Company only withholds
the amount of Shares necessary to satisfy the minimum statutory withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment, or (d) selling a sufficient number of such Shares otherwise
deliverable to Grantee (on Grantee's behalf and at his or her direction pursuant
to this authorization) through such means as the Company may determine in its
sole discretion (whether through a broker or otherwise). If the obligation for
Tax-Related Items is satisfied by withholding in Shares, Grantee is deemed to
have been issued the full number of Shares subject to the vested Restricted
Stock Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Restricted Stock Units.

If Grantee fails to make satisfactory arrangements for the payment of any
Tax-Related Items hereunder at the time any applicable Shares otherwise are
scheduled to vest pursuant to Section 2, Grantee will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

7. Acknowledgment of Nature of Plan and Restricted Stock Units. In accepting the
Award, Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan;

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future Awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past;

(c) all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;

(d) Grantee's participation in the Plan is voluntary;

(e) Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer, and which is outside the scope of Grantee's employment contract,
if any;

(f) Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, variable compensation, pension, retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

2

--------------------------------------------------------------------------------

(g) this Agreement, the transactions contemplated hereunder and the vesting
schedule set forth herein do not constitute an express or implied promise of
Grantee's Continuous Status as an Employee, Director or Consultant for the
vesting period, for any period, or at all, and will not interfere with the
Grantee's right or the right of the Company or the Employer to terminate
Grantee's Continuous Status as an Employee, Director or Consultant at any time;

(h) in the event that Grantee is not an Employee, Director or Consultant of the
Company, the Award and Grantee's participation in the Plan shall not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Award of Restricted Stock Units and Grantee's participation in
the Plan will not be interpreted to form an employment contract with any
Subsidiary or affiliate of the Company;

(i) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(j) in consideration of the Award, no claim or entitlement to compensation or
damages arises from termination of the Award, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the Award of
Restricted Stock Units or Shares received upon vesting of Restricted Stock Units
resulting from termination of the Grantee's Continuous Status as an Employee,
Director or Consultant by the Company or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and Grantee irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, Grantee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;

(k) in the event of termination of Grantee's Continuous Status as an Employee,
Director or Consultant (whether or not in breach of local labor laws), Grantee's
right to receive Restricted Stock Units and vest under the Plan, if any, will
terminate effective as of the date that Grantee is no longer actively employed
or actively rendering services and will not be extended by any notice period
mandated under local law (e.g., active employment or service would not include a
period of "garden leave" or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when Grantee is
no longer actively employed or actively rendering services for purposes of the
Award of Restricted Stock Units;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan; and

(m) Grantee is hereby advised to consult with his or her personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.

8. Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee.

9. Notices. Any notice to be given to the Company under the terms of this
Agreement will be addressed to the Company, in care of Stock Administration at
Maxim Integrated Products, Inc., 4401 South Beltwood Parkway, Dallas, TX 75244,
with a copy to the Corporate Secretary at 120 San Gabriel Drive, Sunnyvale, CA
94086, United States of America, or at such other address as the Company may
hereafter designate in writing. Any notices provided for in this Agreement or
the Plan shall be given in writing (including electronic mail) and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to Grantee, five (5) days after deposit in the United States mail,

3

--------------------------------------------------------------------------------



postage prepaid, addressed to Grantee at the address specified above or at such
other address as Grantee hereafter designate by written notice to the Company.

10. Grant is Not Transferable. Except to the limited extent provided in Section
5, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any U.S. state, U.S. federal,
or local law, or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
Grantee (or Grantee's estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
U.S. state, U.S. federal, or any local law or securities exchange and to obtain
any such consent or approval of any such governmental authority.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Grantee, the Company
and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Grantee's consent to participate in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

16. Data Privacy Notice and Consent. Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Grantee's personal data as described in this Agreement and any other documents
related to the Award by and among, as applicable, the Employer, the Company, its
Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing Grantee's participation in the Plan.

Grantee understands that the Company and the Employer may hold certain personal
information about Grantee, including, but not limited to, Grantee's name, home
address and

4

--------------------------------------------------------------------------------

telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or its Subsidiaries and affiliates, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, vested, unvested or outstanding in Grantee's favor, for the purpose of
implementing, administering and managing the Plan ("Data"). Grantee understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in Grantee's country, or elsewhere, and that the recipient's
country (e.g., the United States) may have different data privacy laws and
protections than Grantee's country. Grantee understands that Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting Grantee's local human resources representative. Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the exclusive purpose of implementing,
administering and managing Grantee's participation in the Plan, including any
requisite transfer of such Data as may be required to a broker, escrow agent or
other third party with whom the Shares received upon vesting of the Restricted
Stock Units may be deposited. Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage Grantee's participation
in the Plan.

Grantee understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee's local human resource
representative. Grantee understands that refusal or withdrawal of consent may
affect Grantee's ability to realize benefits under the Restricted Stock Units or
otherwise participate in the Plan. For more information on the consequences of
Grantee's refusal to consent or withdrawal of consent, Grantee understands that
Grantee may contact Grantee's local human resources representative.

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

18. Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different from the English version, the English version
will control, unless otherwise prescribed by local law.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Appendix. Notwithstanding any contrary provision of this Agreement, this
Award of Restricted Stock Units shall be subject to any special terms and
conditions set forth in the Appendix for Grantee's country of residence, if any,
which are incorporated by reference to this Agreement.

21. Governing Law/Choice of Venue. This Agreement and the Award of Restricted
Stock Units granted hereunder shall be governed by, and construed in accordance
with, the laws of the State of California, U.S.A., without giving effect to the
conflict of law principles thereof. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award of Restricted Stock Units or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, U.S.A.,
and agree that such litigation shall be conducted only in the courts of Santa
Clara County, California, U.S.A., or the federal courts for the United States
for the Northern District of California, U.S.A., and no other courts, where this
Award of Restricted Stock Units is made and/or to be performed.

5

--------------------------------------------------------------------------------

By electronically approving the Award of Restricted Stock Units through the
Smith Barney website, Grantee agrees to all of the terms and conditions
described in this Agreement (including any Appendix) and in the Plan.

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

APPENDIX

MAXIM INTEGRATED PRODUCTS, INC.
1996 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. GRANTEES

This Appendix includes additional terms and conditions that govern the Award
granted to Grantee if Grantee resides in one of the countries listed herein.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Notice, the Agreement or the Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to the Grantee's
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2008.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Grantee not rely on the information noted herein as the
only source of information relating to the consequences of the Grantee's
participation in the Plan because the information may be out of date at the time
the Grantee acquires Shares or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to the
Grantee's particular situation, and the Company is not in a position to assure
Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in the Grantee's
country may apply to the Grantee's situation.

Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, the information contained herein may not be
applicable to Grantee.

AUSTRALIA

Award Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Restricted Stock Units granted to Grantees in
Australia shall be paid in Shares only and do not provide any right for Grantee
to receive a cash payment.

Securities Law Information

If Grantee acquires Shares pursuant to the Award of Restricted Stock Units and
Grantee offers Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. Grantee
should obtain legal advice on disclosure obligations prior to making any such
offer.

7

--------------------------------------------------------------------------------

Exchange Control Notification

Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers. The Australian bank assisting with the
transaction will file the report. If there is no Australian bank involved in the
transfer, Grantee will be required to file the report.

 

AUSTRIA

Exchange Control Notification

If Grantee holds Shares obtained through the Plan outside Austria (even if held
outside of Austria with an Austrian bank), Grantee must submit an annual report
to the Austrian National Bank using the form "Standmeldung." An exemption
applies if the value of the securities held outside Austria as of December 31
does not exceed €5,000,000 or the value of securities as of any quarter does not
exceed €30,000,000. The reporting date is December 31; the deadline for filing
the report is March 31 of the following year.

When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. If the transaction volume of all cash accounts
abroad exceeds €3 million, the movements and the balance of all accounts must be
reported monthly, as of the last day of the month, on or before the fifteenth
day of the following month by filing form "Meldungen SI-Forderungen und/oder
SI-Verpflichtungen." If the value of all cash accounts abroad is below €3
million, no ongoing reporting requirements apply.

Consumer Protection Information



Under certain circumstances, Grantee may be entitled to revoke acceptance of the
Agreement on the basis of the Austrian Consumer Protection Act (the "Act") under
the conditions listed below, if the Act is considered to be applicable to the
Agreement and the Plan:



The revocation must be made within one week of the day Grantee accepted the
Agreement; and



The revocation must be in written form to be valid. It is sufficient if Grantee
returns the Agreement to the Company or the Company's representative with
language which can be understood as a refusal to conclude or honor the terms
contained in the Agreement. It is sufficient if the revocation is sent within
the period discussed above.

CANADA

Award Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Restricted Stock Units granted to Grantees in Canada
shall be paid in Shares only and do not provide any right for Grantee to receive
a cash payment.

8

--------------------------------------------------------------------------------

Securities Law Information

Grantee is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed.

The following provisions will apply if Grantee is a resident of Quebec:

Language Consent.

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.



Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention ("Agreement"), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

Data Privacy Notice and Consent.

This provision supplements Section 16 of the Agreement: Data Privacy Notice and
Consent in the Agreement:



Grantee hereby authorizes the Company and the Company's representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company and any Subsidiary or affiliate and the
Administrator to disclose and discuss the Plan with their advisors. Grantee
further authorizes the Company and any Subsidiary or affiliate to record such
information and to keep such information in your employee file.

CHINA

Exchange Control Notification

Grantee understands and agrees that, due to exchange control laws in China,
Grantee may be required to immediately repatriate the proceeds from the sale of
Shares and any dividends received in relation to the Shares to China. Grantee
further understands that such repatriation of proceeds and dividends may need to
be effected through a special exchange control account established by the
Company or a Subsidiary or affiliate and Grantee hereby consents and agrees that
the proceeds from the sale of Shares and any dividends received may be
transferred to such special account prior to being delivered to the Grantee's
personal account.

Furthermore, to facilitate compliance with any applicable laws or regulations in
China, Grantee agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company) is entitled to immediately sell all Shares issued to
Grantee at vesting (on behalf of Grantee and at the Grantee's direction pursuant
to this authorization), either at the time of vesting or when Grantee ceases
employment with the Employer, the Company

9

--------------------------------------------------------------------------------



or a Subsidiary or affiliate. In this event, the proceeds of the sale of the
Shares, less any Tax-Related Items and broker's fees or commissions, will be
remitted to Grantee in accordance with applicable exchange control laws and
regulations.

FINLAND

There are no country-specific provisions.

FRANCE

Exchange Control Notification

If Grantee maintains a foreign bank account, Grantee is required to report such
to the French tax authorities when filing his or her annual tax return.

GERMANY

Exchange Control Notification

Cross-border payments in excess of €12,500 must be reported monthly to a State
Central Bank ("Landeszentralbanken"). If Grantee uses a German commercial bank
to effect a cross-border payment in excess of €12,500 in connection with the
purchase or sale of securities, the bank will make the report.

In addition, in the unlikely event that Grantee holds shares of stock exceeding
10% of the total capital of the Company, Grantee must report holdings in the
Company on an annual basis.

HONG KONG

Award Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Restricted Stock Units granted to Grantees in Hong
Kong shall be paid in Shares only and do not provide any right for Grantee to
receive a cash payment.

Securities Law Information

The Restricted Stock Units and the underlying Shares are granted only to
eligible employees of the Company, its Subsidiaries or affiliates; they are not
a public offer of securities. The contents of the Plan and Agreement have not
been reviewed by any regulatory authority in Hong Kong and Grantee is advised to
exercise caution in relation to the Award. If Grantee is in any doubt about any
of the contents of the Plan documents, Grantee should obtain independent
professional advice.

10

--------------------------------------------------------------------------------

INDIA

Fringe Benefit Tax

By accepting the Award of Restricted Stock Units pursuant to the Agreement,
Grantee consents and agrees to satisfy any liability for fringe benefit tax that
may be payable by the Company and/or the Employer in connection with the
Restricted Stock Units. Grantee understands that the Award is contingent upon
the Grantee agreeing to assume liability for fringe benefit tax payable on the
Award.

Further, by accepting the Award of Restricted Stock Units, Grantee agrees that
the Company and/or the Employer may collect the fringe benefit tax from Grantee
by any of the means set forth in Section 7 of the Agreement or any other
reasonable method established by the Company. Grantee also agrees to execute any
other consents or elections required to accomplish the foregoing, promptly upon
request of the Company.

Exchange Control Notification

Grantee understands that he or she must immediately repatriate to India any
proceeds from the sale of Shares acquired under the Plan and any dividends
received in relation to the Shares, and convert the funds into local currency
within a reasonable time of receipt. Grantee must obtain a foreign inward
remittance certificate ("FIRC") from the bank where the foreign currency is
deposited and maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.

ITALY

Exchange Control Notification

To participate in the Plan, Grantee must comply with exchange control
regulations in Italy. Exchange control reporting is required if Grantee
transfers cash to or from Italy in excess of €10,000 or the equivalent amount in
U.S. dollars. Grantee may be exempt from this formality if the payments are made
through an authorized broker resident in Italy, as that entity would comply with
the reporting obligation. In addition, exchange control reporting is required if
Grantee holds foreign investments outside of Italy in excess of €10,000 or the
equivalent amount in U.S. dollars. If reporting is required, it must be done on
Grantee's individual tax return.

Data Privacy. This consent replaces Section 16 of the Agreement: Data Privacy
Notice and Consent in the Agreement:

Grantee hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of Grantee's personal data
as described in this section by and among, as applicable, the Employer, the
Company and any Subsidiary or affiliate for the exclusive purpose of
implementing, administering, and managing Grantee's participation in the Plan.

Grantee understands that the Employer, the Company and any Subsidiary or
affiliate may hold certain personal information about Grantee, including, but
not limited to, Grantee's name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company or any
Subsidiary or affiliate, details of all Restricted Stock Units, or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Grantee's favor, for the exclusive purpose of implementing,
managing and administering the Plan ("Data").

11

--------------------------------------------------------------------------------

Grantee also understands that providing the Company with Data is necessary for
the performance of the Plan and that Grantee's refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect Grantee's ability to participate in the Plan. The Controller of
personal data processing is Maxim Integrated Products, Inc., with registered
offices at 120 San Gabriel Drive, Sunnyvale, California 94086, United States of
America, and, pursuant to Legislative Decree no. 196/2003, its Representative in
Italy for privacy purposes is the Branch Office of Maxim Integrated Products
(UK) Ltd., with its registered offices at Via Paracelso 22, Centro Direzionale
Colleoni Palazzo Cassiopea 1 20041 Agrate Brianza (MI), Italy.

Grantee understands that Data will not be publicized, but it may be transferred
to banks, other financial institutions, or brokers involved in the management
and administration of the Plan. Grantee understands that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. Grantee further understands that the Company and/or any Subsidiary or
affiliate will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing Grantee's participation in the Plan,
and that the Company and/or any Subsidiary or affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom Grantee may elect to deposit any
Shares acquired under the Plan. Such recipients may receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing Grantee's participation in the Plan.
Grantee understands that these recipients may be located in or outside the
European Economic Area, such as in the United States or elsewhere. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has completed all the necessary legal obligations connected
with the management and administration of the Plan.

Grantee understands that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

12

--------------------------------------------------------------------------------

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee's consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. Grantee understands that, pursuant to Section 7 of the Legislative Decree
no. 196/2003, Grantee has the right to, including but not limited to, access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing.

Furthermore, Grantee is aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting Grantee's local human resources representative.

Plan Document Acknowledgment

By accepting the Award of Restricted Stock Units, Grantee acknowledges that he
or she has received a copy of the Plan, has reviewed the Plan and the Agreement
in their entirety and fully understands and accepts all provisions of the Plan
and the Agreement.

In addition, by accepting the Award of Restricted Stock Units, Grantee further
acknowledges that he or she has read and specifically and expressly approved the
following sections in the Agreement: Section 7: Withholding of Taxes, Section 8:
Acknowledgment of Nature of Plan and Restricted Stock Units, Section 11: Grant
is Not Transferable, Section 12: Binding Agreement; Section 14: Governing Plan
Document, Section 15: Administrator Authority, Section 16: Electronic Delivery,
Section 19: Language, Section 22: Governing Law and the Data Privacy Consent
above.

JAPAN

There are no country-specific provisions.

KOREA

Exchange Control Notification

Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the proceeds to Korea within 18 months of
the sale.

NETHERLANDS

Securities Law Information

Grantee should be aware of the Dutch insider trading rules which may impact the
sale of Shares under the Plan. In particular, Grantee may be prohibited from
effecting certain Share transactions if Grantee has insider information
regarding the Company.

13

--------------------------------------------------------------------------------



By accepting the Award and participating in the Plan, Grantee acknowledges
having read and understood this Securities Law Information and acknowledges that
it is the Grantee's responsibility to comply with the following Dutch insider
trading rules:

Prohibition Against Insider Trading

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has "inside information" related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. "Inside
information" is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or a Subsidiary or
Affiliate in the Netherlands who has inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at a Subsidiary or affiliate in the Netherlands
(including Grantee) may have inside information and, thus, would be prohibited
from effectuating a transaction in securities in the Netherlands at a time when
Grantee had such inside information.

PHILIIPPINES

There are no country-specific provisions.

SINGAPORE

Securities Law Information

The offer of Restricted Stock Units and underlying Shares is being made on a
private basis and is, therefore, exempt from registration in Singapore.

Director Notification Requirement

If Grantee is a director, associate director or shadow director of a Singaporean
Subsidiary or affiliate of the Company, Grantee is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing when Grantee receives an interest (e.g., Restricted Stock Units, Shares)
in the Company or any related companies. In addition, Grantee must notify the
Singaporean Subsidiary or affiliate when Grantee sells Shares of the Company or
any related company (including when Grantee sells Shares acquired through
vesting of Restricted Stock Units). These notifications must be made within two
days of acquiring or disposing of any interest in the Company or any related
company. In addition, a notification must be made of interests in the Company or
any related company within two days of becoming a director.

SPAIN

14

--------------------------------------------------------------------------------

Exchange Control Notification

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
Grantee will need to provide the institution with the following information: (i)
name, address, and fiscal identification number; (ii) the name and corporate
domicile of the Company; (iii) the amount of the payment; the currency used;
(iv) the country of origin; (v) the reasons for the payment; and (vi) further
information that may be required.

If Grantee acquires Shares under the Plan and wishes to import the ownership
title of such Shares (i.e., share certificates) into Spain, Grantee must declare
the importation of such securities to the DGPCIE.

Labor Law Acknowledgment

This provision supplements Section 7 of the Agreement: Acknowledgment of Nature
of Grant and Restricted Stock Units:

By accepting the Restricted Stock Units, Grantee acknowledges that he or she
understands and agrees to participation in the Plan and that he or she has
received a copy of the Plan.

Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be employees of the Company or its Subsidiaries or
affiliates throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Subsidiaries or
affiliates on an ongoing basis. Consequently, Grantee understands that any grant
is given on the assumption and condition that it shall not become a part of any
employment contract (either with the Company or any of its Subsidiaries or
affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever shall arise from any gratuitous and discretionary grant
since the future value of the Restricted Stock Units and Shares is unknown and
unpredictable. In addition, Grantee understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Grantee
understands, acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Restricted Stock Units shall be null and void.

SWEDEN

There are no country-specific provisions.

15

--------------------------------------------------------------------------------

SWITZERLAND

There are no country-specific provisions.

TAIWAN

Exchange Control Notification

Individuals may acquire foreign currency (including proceeds from the sale of
Shares of the Company) into Taiwan up to US$5,000,000 per year without
justification.

There is no need to aggregate all remittances into Taiwan when calculating the
limitation. If the transaction amount is TWD$500,000 or more in a single
transaction, Grantee must submit a Foreign Exchange Transaction Form and also
provide supporting documentation to the satisfaction of the remitting bank.

THAILAND

Exchange Control Notification

Grantee must immediately repatriate proceeds from the sale of Shares or the
receipt of any dividends to Thailand. The funds must be converted into Thai Baht
or deposited in a foreign currency bank account in Thailand within 360 days of
remittance into Thailand. In the event that the amount of the proceeds from the
sale of Shares is US$20,000 or its equivalent, or above, Grantee will be
required to provide information associated with the source of such income on the
Foreign Exchange Transaction Form to the authorized agent for reporting to an
exchange control officer.

TURKEY

There are no country-specific provisions.

UNITED KINGDOM

Award Payable Only in Shares

Notwithstanding any discretion contained in the Plan, or any provision in the
Agreement to the contrary, Restricted Stock Units granted to Grantees in United
Kingdom shall be paid in Shares only and do not provide any right for Grantees
in the United Kingdom to receive a cash payment.

Eligibility

Notwithstanding Section 5 of the Plan, or any provision or discretion in the
Plan or the Agreement to the contrary, Restricted Stock Units may only be
granted to Employees in

16

--------------------------------------------------------------------------------



the United Kingdom. For the avoidance of doubt, Consultants based in the United
Kingdom shall not be eligible to participate in the Plan.

Tax Acknowledgment

The following provisions supplement Section 6 of the Agreement: Withholding of
Taxes:

Grantee agrees that if the Employer or the Company does not withhold or
otherwise collect the full amount of Tax-Related Items that Grantee owes due to
the vesting of the Restricted Stock Units or release, assignment or cancellation
of the Restricted Stock Units (the "Chargeable Event") from Grantee within 90
days after the Chargeable Event or such other period as required by U.K. law
(the "Due Date"), then the amount that should have been withheld or collected
shall constitute a loan owed by Grantee to the Employer, effective on the Due
Date. Grantee agrees that the loan will bear interest at the then-current
Official Rate of Her Majesty's Revenue & Customs ("HMRC") and it will be
immediately due and repayable by Grantee and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to in Section 6
of the Agreement.

Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the provision above will not apply. In the
event that Grantee is an officer or executive director and Tax-Related Items are
not collected from or paid by Grantee by the Due Date, the amount of any
uncollected Tax-Related Items may constitute a benefit to Grantee on which
additional income tax and National Insurance Contributions may be payable.
Grantee acknowledges the Company or the Employer may recover it at any time
thereafter by any of the means referred to above in Section 6 of the Agreement.
Grantee also authorizes the Company to withhold the transfer of any Shares
unless and until the loan is repaid in full.

Joint Election

As a condition of Grantee's participation in the Plan and of the vesting of the
Restricted Stock Units, Grantee agrees to accept any liability for secondary
Class 1 National Insurance Contributions which may be payable by the Company
and/or the Employer with respect to the Chargeable Event ("Employer NICs").

Without limitation to the foregoing, Grantee agrees to execute a joint election
with the Company or the Employer, the form of such joint election being formally
approved by HMRC (the "Joint Election"), and any other required consents or
elections as provided to Grantee by the Company or the Employer. Grantee further
agrees to execute such other joint elections as may be required between Grantee
and any successor to the Company or the Employer.

If Grantee does not enter into a Joint Election, or if the Joint Election is
revoked at any time by HMRC, the Restricted Stock Units shall cease vesting and
become null and void, and no Shares shall be acquired under the Plan, without
any liability to the Company, the Employer and/or any Subsidiary or affiliate.

17

--------------------------------------------------------------------------------



Grantee further agrees that the Company and/or the Employer may collect the
Employer NICs by any of the means set forth in Section 6 of the Agreement, as
supplemented above.

 

 

 

 

 

 

18

--------------------------------------------------------------------------------

